Citation Nr: 0934498	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-31 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to an increased rating for post concussion 
syndrome, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1968, and served Active Duty for Special Work with the Army 
National Guard from January 2001 to May 2002, and served 
other periods with the Army National Guard from 1987 to 2007.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The Veteran appeared for a video hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file.

The Board notes that the Veteran asserted a new claim for 
service connection for depression, including as secondary to 
his post concussion syndrome during his hearing before the 
Board.  This matter is referred to the RO for additional 
development.


FINDINGS OF FACT

1.  The Veteran sustained a myocardial infarction during 
Active Duty for Special Work with Army National Guard in 
January 2003.

2.  Multi-infarct dementia associated with brain trauma is 
not shown.

3.  The Veteran has headaches twice daily relieved with 
Aspirin, that cause him to take a 30 minute break each day 
while working his 12 hours schedule as a taxi driver 5 days a 
week; neither prostrating attacks occurring on an average 
once a month over the last several months nor frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability are shown.

4.  The Veteran's back disability is manifested by pain, 
difficulty sitting for more than 2 hours without stretching, 
and x-ray findings for mild scoliosis.


CONCLUSIONS OF LAW

1.  Status post myocardial infarction is attributable to the 
Veteran's INACDUTRA service.  38 U.S.C.A. §§ 101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303 (2009).

2.  The criteria for a rating in excess of 10 percent for 
post concussion syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.124(a), 4.129, Diagnostic Codes 8045-
9304, 8100 (2009).

3.  The criteria for a 20 percent evaluation, and no more, 
for service-connected lumbosacral strain with scoliosis have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.14, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for his heart condition, 
which required a triple bypass while serving inactive duty 
for training (INACDUTRA).  Service connection may be granted 
if it is shown that the Veteran suffers from a disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R.  
§ 3.303 (2009).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Active military service includes active duty, any period of 
active duty for training (ACDUTRA, the performance of full- 
time reserve component duties) during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training (INACDUTRA, weekend training) 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  Presumptive periods 
do not apply to ACDUTRA or INACDUTRA.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, 
consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of 
soundness), 3.306 (presumption of aggravation of a chronic 
pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 
(presumption of service incurrence for certain disease) for 
the periods of ACDUTRA or INACDUTRA is not appropriate.

In general, service connection requires: (1) medical, or 
other competent evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical or other competent evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran was admitted to the hospital at Nellis Air Force 
Base on January 12, 2003 with the admission diagnosis of rule 
out acute coronary syndrome.  The record indicates that the 
Veteran had three episodes of substernal chest pressure 
during his National Guard and Active Duty Training Weekend.  
The chest pressure started one day prior to the Veteran's 
admission while walking.  The chest pain was described as 
squeezing, and associated with some shortness of breath, 
diaphoresis, and nausea.  The chest pain resolved with rest, 
with each episode lasting about five minutes.  The chest 
pressure returned on the date of admission while the Veteran 
was performing vehicle mechanics.

The Veteran was transferred to DSH on January 14, 2003.  A 
DSH treatment record dated January 20, 2003 indicates that 
the Veteran's admitting diagnosis was status post myocardia 
infarction.  His transfer from the military hospital to DSH 
was triggered by the Veteran's elevated tropin enzymes.  The 
Veteran's treatment records showed left bundle branch block 
and reversible inferoseptal ischemia, as well as high grade 
stenosis.  A diagnostic imaging report dated January 15, 2003 
states that the Veteran has a history of unstable angina and 
coronary artery disease.  The impression was no evidence of 
acute cardiopulmonary disease.  The Veteran's lab report, 
dated January 18, 2003 showed elevated troponin I levels, 
possible indication of a myocardial infarction.  

The Veteran's Statement of Medical Examination and Duty 
Status states that the Veteran experienced recurring 
substernal chest pressure associated with 
dyspnea/diaphoresis, precipitated by exertion and relieved 
with rest.  The report stated that cardiac enzymes were 
negative x3 sets, and adenosine myoview study sign was 
significant for moderate-severe cardiac ischemia inferiorly 
septally.  In the details section, it was noted that the 
Veteran was marching and started to have chest pains.

A sworn statement by D.T.M. states that on January 11, 2003 
the Veteran complained of shortness of breath and a tight 
chest.  Later that day he complained of a sore chest and 
asked to go to sick call.  

A VA outpatient treatment record dated October 2005 states 
that the Veteran has known coronary artery disease, to 
include myocardial infarction NYSA class II status post 
coronary artery bypass graft.

According to DORLANDS ILLUSTRATED MEDICAL DICTIONARY 948 
(31st Ed. 2007), an acute myocardial infarction is on that 
occurs during the period when circulation to a region of the 
heart is obstructed and necrosis is occurring, and is 
characterized by severe pain, frequently associated with 
pallor, perspiration, nausea, dyspnea, dizziness and 
electrographic abnormalities.  

The Board has considered all of the evidence and finds that 
the Veteran should be granted service connection for his 
heart condition.  In this case, though medical records 
reflect no findings or diagnoses for acute myocardial 
infarction, private hospital records show an admitting 
diagnosis for status post myocardial infarction and note that 
his troponin enzymes prior to admission were in fact 
elevated, which prompted his transfer to the private 
hospital.  Also, the evidence shows that the Veteran had 
classic subjective symptoms associated with acute myocardial 
infarction during his inactive duty training, such as chest 
pain and dyspnea.  Also, the evidence shows clinical findings 
consistent with the Veteran having had an acute myocardial 
infarction while on INACDUTRA in January 2003, to include 
blocked artery and inferospetal ischemia.  The medical 
records subsequent to the January 2003 event consistently 
refer to myocardial infarction.  Accordingly, the Board finds 
that the Veteran meets the requirements for service 
connection.  The appeal is granted.

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126. Hart appears to extend Fenderson to all 
increased rating claims.


A.  Post Concussion Syndrome

Service connection was established for headaches, post 
concussive syndrome, by a February 1982 rating decision under 
Diagnostic Code 9304 (dementia due to head trauma) at the 
0 percent disability level.  In October 2006, a 10 percent 
evaluation was assigned for post concussion syndrome 
headaches under Diagnostic Code 8045-9304.  The Veteran seeks 
an increased rating for his post concussion syndrome 
headaches.

Where there is brain disease due to trauma, with purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, ratings are assigned under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated Diagnostic Code.  38 C.F.R. § 4.124a, DC 8045.  
Purely subjective complaints, such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under DC 9304.  Id.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Id.  Ratings in 
excess of 10 percent for brain disease due to trauma under DC 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  Id.

Report of VA examination dated September 2006 reflects that 
the examiner reviewed the claims file.  The examiner stated 
that the Veteran does not have any cognitive impairment, 
behavioral disturbances, or other symptoms related to head 
trauma, except for the headaches.  The Veteran stated that 
his headaches were present on an intermittent basis since his 
head injury in 1966, worsening under stress.  By history, the 
Veteran wanted to be alone when experiencing the headaches 
after the accident.  Also, by history, he stated that he had 
a headache the day before the examination that lasted about a 
half hour at most after taking Aspirin.  The Veteran reported 
that headaches occurred once or twice per month, but since 
his wife died, he has had headaches as much as twice per week 
due to stress.  Major depression due to the wife's death and 
headaches due to post concessional syndrome were diagnosed.

Report of VA examination dated December 2008 reflects that 
the examiner reviewed the claims file.  The Veteran reported 
headaches occurring 3 to 4 times per week for 20-25 minutes.  
The examiner stated that the Veteran reported throbbing pain 
and photophobia, but no nausea or vomiting.  He denied 
incontinence, memory problems, difficulty with balance, 
cognitive problems, difficulty concentrating, diminished 
attention, sleep disturbance, weakness, paralysis, dizziness, 
or vertigo.  The impression was head trauma and post 
traumatic cephalgia.  The examiner indicated that the 
headaches were not incapacitating and that there were no 
other symptoms of traumatic brain injury.

At the Veteran's hearing in April 2009, he testified that he 
works as a taxi driver 5 days a week for 12 hours a day with 
daily breaks.  He testified that he had headaches twice a day 
treated with Aspirin, which cause him to stop working for at 
least 30 minutes to relieve his symptoms.  He stated that his 
headaches have caused him to forget destinations and have 
caused him to lose days of work.  The Veteran reported 
headache with occasional flashing lights.  

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against an increased 
rating for posts concussion syndrome (headaches).  First, the 
evidence shows no complaint, treatment, or diagnosis for 
dementia.  Diagnostic Code 9304 specifically precludes the 
assignment of a rating in excess of 10 percent in the absence 
of a diagnosis of multi-infarct dementia associated with 
brain trauma.  Therefore, an increase is not warranted under 
this criteria.

Second, the evidence shows that the Veteran's post concussion 
headaches are manifested by headache occurring twice daily 
relieved with Aspirin.  The Veteran reports that his 
headaches cause him to take a daily 30 minute break during 
his 12 hours work schedule as a taxi driver 5 days a week.  
The Board finds that the Veteran reported symptoms are not 
indicative of prostrating attacks.  

Diagnostic Code 8100 provides a 10 percent evaluation for 
migraine headaches with characteristic prostrating attacks 
averaging one in two months over the previous several months.  
Migraines with characteristic prostrating attacks occurring 
on an average once a month over the last several months 
warrant a 30 percent rating.  Migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent rating.  
38 C.F.R. § 4.124a, DC 8100.

While the rating criteria do not define "prostrating," the 
Board observes that "prostration" is defined as "utter 
physical exhaustion or helplessness."  WEBSTER'S NEW WORLD 
DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), 
p. 1080.  "Prostration" is further defined as "extreme 
exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1367 (28th Ed. 1994).  Here, the evidence of 
record shows headaches have not required medical treatment or 
prescribed medication, and that they resolve in about 30 
minutes with Aspirin.  The evidence further shows that the 
Veteran has not ended his work-day due to headaches or sought 
medical attention due to the severity of his headache pain.  
He has maintained full-time employment.  Therefore, the Board 
finds that the criteria for an increased rating under 
Diagnostic Code 8100 are not met as his symptoms do not more 
closely approximate the criteria for a higher evaluation.

Accordingly, the claim is denied.  Reviewing the evidence, 
the Board finds that a uniform disability evaluation is 
warranted and that there is no basis for staged rating.  
Hart, supra.  Absent a relative balance of the evidence, the 
evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

B.  Lumbosacral Strain

Service connection was established for lumbosacral strain at 
the 0 percent disability level under Diagnostic Code 5295 in 
a July 1969 rating decision.  In May 2005, the Veteran 
requested an increased rating for his back disability.  In 
July 2007, the RO assigned a 10 percent rating for back 
disability under Diagnostic Code 5237.  The Veteran seeks a 
higher disability evaluation.  He reports that his back 
condition is incapacitating.  See VA Form 9 dated September 
2007.  At his hearing in April 2009, he testified that he 
cannot exercise because of his back condition and that he has 
back pain measuring an 8 on a scale of 10, with 10 
representing the worst pain.  At his hearing, the Veteran 
denied any lower extremity symptoms associated with his back 
condition.

Substantive changes were made twice to the portion of the 
Rating Schedule that addresses spine disease.  See 67 Fed. 
Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, DC 5293 (2003)).  These changes became effective on 
September 23, 2002.  See also 68 Fed. Reg. 51,454, 51,458 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235- 5243).  These changes became effective on 
September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended, the Board considers both the 
former and the current schedular criteria but, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the liberalizing change.  See VAOPGCPREC 7- 2003 
(Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Prior to September 26, 2003, DC 5295 provided that a 0 
percent evaluation was assignable for a lumbosacral strain 
with slight subjective symptoms only.  A 10 percent 
evaluation was assignable for strains with characteristic 
pain on motion.  A 20 percent evaluation was assignable for 
strains with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 
maximum evaluation of 40 percent was assignable for severe 
strains with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295.

Under DC 5290, a 10 percent evaluation was assignable for 
slight limitation of motion of the cervical spine.  A 20 
percent evaluation was assignable for moderate limitation of 
motion of the cervical spine and a 40 percent evaluation was 
assignable for severe limitation of motion of the cervical 
spine. 38 C.F.R. § 4.71a, DC 5292.

Under DC 5292, a 10 percent evaluation was assignable for 
slight limitation of motion of the lumbar spine. A 20 percent 
evaluation was assignable for moderate limitation of motion 
of the lumbar spine and a 40 percent evaluation was 
assignable for severe limitation of motion of the lumbar 
spine. 38 C.F.R. § 4.71a, DC 5292.

Normal ranges of motion (ROM) of the thoracolumbar spine 
include:  Flexion from 0 to 90 degrees; extension from 0 to 
30 degrees; lateral flexion bilaterally from 0 to 30 degrees; 
and rotation bilaterally from 0 to 30 degrees. 38 C.F.R. § 
4.71a, Plate V (2008).

Prior to September 23, 2002, a 10 percent evaluation was 
assignable for mild intervertebral disc syndrome under DC 
5293.  An evaluation of 20 percent was assignable for 
moderate recurring attacks of intervertebral disc syndrome.  
A 40 percent evaluation was assignable for severe, recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  A 60 percent evaluation was assignable for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293.

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula. Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the general rating formula or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25. 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008)).

According to the general rating formula, a 10 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees, but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is to be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above. 68 Fed. Reg. 51,443 (Aug. 27, 2003).

Associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment, are to be 
evaluated separately under an appropriate DC. 68 Fed. Reg. 
51,443, Note (1) (Aug. 27, 2003). 


Facts/Analysis

A review of the evidence of record shows that, on VA 
examination in December 1871, the examiner found normal 
anatomical curvature of the spine.

VA treatment records dated 2005 are essentially silent for 
back complaints and findings.  During VA psychiatric 
examination in September 2006, the Veteran reported chronic 
intermittent back pain and medications included that for 
cholesterol and Aspirin.  His daily routine included 
showering, walking to the bus stop, and working from 1:30 
p.m. to 12 midnight or 2 a.m. six days a week.  He reported 
that, on his day off, he cleans the house and cuts the grass.

At a hearing in May 2007, the Veteran reported that he has to 
stop his taxi and stretch for 10 to 15 minutes because he 
cannot bear to sit down for more than about 2 hours.  He 
reported taking Aspirin or Advil for relief of back pain.  He 
denied periods of incapacitation and lost work.

Report of VA examination dated June 2007 reflects back 
complaints with flare-ups 3 to 4 times per month requiring 
bed rest up to 3 hours.  ROM testing showed flexion to 90 
degrees, extension to 25 degrees, lateral flexion to 30 
degrees bilaterally, and lateral rotation to 30 degrees 
bilaterally.  He complained of mild discomfort at the end arc 
of movement on flexion and extension.  Mild palpatory 
tenderness was found in the lower segments.  With repetitive 
movement, the Veteran lost 5 degrees of flexion, measuring to 
85 degrees.  There were no changes in ROM for extension, 
lateral flexion, or lateral rotation.  X-ray findings reflect 
mild scoliosis and mild disc narrowing along with osteophytes 
and multiple level degenerative facet changes.  The diagnosis 
was chronic lumbosacral strain proposed on degenerative disc 
disease and osteoarthritis.  The examiner stated that 
repetitive movement of the thoracolumbar spine showed an 
additional loss of motion of 5 degrees in forward flexion, 
and additional limitation by pain.  The examiner stated that 
pain causes the major functional impact.

Report of VA examination in December 2008 reflects a history 
low back pain, radiating to the mid-back, neck, and into the 
lower extremities, more on the right than left side, 
especially the right hip.  The Veteran stated that the pain 
is constant, achy, crushy, and pinchy-feeling.  He said the 
intensity varies from slight to severe and is treated with 
over-the-counter (OTC) medications.  The Veteran reported 
6 flare-ups in the last year, lasting up to two days that 
required bedrest; he denied seeking or obtaining treatment by 
a physician.  The Veteran complained of difficulty dressing 
himself.  He indicated an escalation of pain and discomfort 
when using stairs and difficulty with repetitive bending, 
stooping, and squatting.  The Veteran reported that he works 
a 40-hour work week as a taxi driver; he reported that he is 
unable to drive more than one and a half hours without 
stopping.  He reported that he lifts and carries a maximum of 
30 pounds and tries to avoid lifting his passengers' luggage.  
Clinical findings show that the Veteran walked without 
significant limp or list, was able to toe-and-heel walk, but 
complained of increased pain in his back and knees with these 
activities.  No excessive curves were noted along the spine.  
Range of motion (ROM) testing showed flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees 
bilaterally, and lateral rotation to 30 degrees bilaterally.  
The Veteran complained of pain of the lumbar spine throughout 
the entire arc of movement with increasing symptoms at the 
end arc of motion.  There were no changes in functional loss 
or ROM on repetitive use.  Muscle spasm and guarding were of 
a minimal degree.  No postural abnormalities or fixed 
deformities were found.

Neurological examination showed no abnormalities.  No 
radiculopathy was apparent.  The x-rays from June 2007 were 
discussed and compared to the current x-rays.  The findings 
indicated moderate degenerative changes with multilevel mild 
facet hypertrophy and marginal osteophyte formation.  Mild 
scoliosis was indicated.  The diagnosis was chronic 
lumbosacral strain, superimposed on degenerative disc disease 
and osteoarthritis, with residuals.  The examiner stated that 
repetitive movement of the thoracolumbar spine caused no 
additional loss of function after repetitive usage.

Private medical records, submitted in May 2009 with a waiver 
of RO review, are associated with the claims folder.  The 
record from LMR and Dr. D.D.Y., MD, dated March 2005, shows 
that the Veteran had scoliosis with a convexivity to the 
right, osteophytes, and mild sclerosis of the apophyseal 
joints at L5-S1.  A record from Dr. J.B., MD, dated August 
2005, indicates mild decreased flexion of the lumbar spine 
(ROM test results were not provided), and a diagnosis of 
degenerative joint disease.

Having reviewed the evidence of record, the Board finds as an 
initial matter that the Veteran meets the criteria for a 20 
percent evaluation based on objective medical findings for 
mild scoliosis.  See General Rating Formula for Diseases and 
Injuries of the Spine, Diagnostic Codes 5235 to 5243.  
Therefore, a 20 percent disability evaluation is warranted.

However, a disability rating greater than 20 percent is not 
warranted under either the old or new rating criteria for 
disability of the spine.  First, considering the new revised 
criteria, entitlement to a rating greater than 20 percent is 
not shown because the evidence shows forward flexion of the 
thoracolumbar spine better than 30 degrees and no clinical 
findings for favorable or unfavorable ankylosis.  Id.

Second, considering the old rating criteria, entitlement to a 
rating greater than 20 percent is not shown.  The evidence of 
record shows mild limitation of motion.  The ROM on VA 
examinations in 2007 and 2008 was 90 degrees on flexion.  
Clinical findings that more closely approximate those for 
severe limitation of lumbar motion or severe lumbosacral 
strain are not shown.  Specifically, the objective record is 
silent or negative for listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending, loss of lateral motion with osteo-
arthritic changes, etc.  Therefore, a rating greater than 20 
percent under Diagnostic Code 5292 and 5295 is not warranted.

Also, the evidence of record shows no findings for ankylosis 
or symptoms of severe intervertebral disc syndrome.  As 
indicated above, the appellant has nearly full ROM in all 
planes except extension on examination in 2007 was 5 degrees 
short of full and with repetitive motion he lost 5 degrees on 
flexion.  Neurological symptoms attributable to 
intervertebral disc syndrome are not shown.  Therefore, a 
rating greater than 20 percent under Diagnostic Codes 5289 
and 5293 is not warranted.

There is no indication that pain or any other impairment due 
to disability of the spine has caused functional loss greater 
than that contemplated by the current evaluation.  Any 
additional functional impairment is not tantamount to, nor 
does it more nearly reflect, the next higher rating.  38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.  Accordingly, a 
20 percent disability evaluation is warranted for back 
disability manifested by low back pain and abnormal spinal 
contour, scoliosis, and no more.  Also, the Board finds that 
there is no basis for staged ratings.  The disability picture 
is not shown to have changed during the appeal period.  

Note that the Board has considered the assignment of a 
separate disability evaluation based on neurological 
findings.  However, at the most recent hearing before the 
undersigned Veterans Law Judge, the Veteran denied any 
abnormal neurological symptoms of his lower extremities.  
Therefore, a separate disability evaluation is not warranted 
on this basis.

C.  Extraschedular Evaluation

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  However, neither post concussion syndrome nor 
back disability are not shown to cause average industrial 
impairment in excess of that contemplated by the current 
evaluations or otherwise render application of the schedular 
criteria impractical.  This is especially so since the 
Veteran has not required frequent hospitalization from either 
disability and maintains full-time employment ranging from 40 
hours to 40 plus hours a week.  Thus, referral of this case 
for extra- schedular consideration is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-59 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).






The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court) held that for an 
increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life, the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. 37. 

On September 4, 2009, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) vacated the Court's holding 
in Vazquez-Flores, and held that the notice described in 38 
U.S.C.A. § 5103(a) need not be veteran specific.  The Federal 
Circuit stated that while a veteran's "daily life" evidence 
might in some cases lead to evidence of impairment in earning 
capacity, the statutory scheme does not require such evidence 
for proper claim adjudication, and further held that insofar 
as the notice described by the Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, the judgments are 
vacated.  Vazquez-Florez v. Shinseki, 2009 WL 2835434 
(Fed.Cir.).

In this case, the Veteran was provided with notice in a July 
2005 letter.  This letter informed the Veteran of the notice 
elements required to substantiate a service connection claim 
but failed to provide the Veteran with information about the 
test criteria applicable to his claim for an increased rating 
for a lumbar spine disability and head injury as provided in 
Vazques-Flores, 22 Vet. App. 37.  However, in light of the 
Federal Circuit holding, the Board finds that the notice 
provided to the Veteran was adequate as he was informed that 
he needed to show that his disabilities worsened.  Even if 
the Federal Circuit had not vacated the Court's holding in 
Vasquez-Flores, the Veteran was provided with the rating 
criteria for a lumbar spine disability and a head injury in 
the July 2007 Statement of the Case and a period of time in 
which to respond.  In addition, the Veteran was notified of 
the types of evidence that he could submit to substantiate 
his increased ratings claims in a letter dated March 2006 
(addressing the disability ratings and effective dates).  As 
such, he had not been prejudiced by the absence of 
preadjudicatory notice of the rating criteria and effective 
date elements of his claim.  Finally the Veteran's 
representative demonstrated knowledge of the rating criteria 
applicable to the Veteran's claims during the hearing in 
April 2009.  Based on the notices provided to the Veteran, 
including the notice letter, the March 2006 letter, the 
rating decision, and the Statement of the Case, the Board 
finds that a reasonable person could be expected to 
understand what information or evidence was required for an 
increased rating to be granted.

VA has also satisfied its duty to assist the Veteran under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims 
folder.  VA afforded the Veteran an opportunity to appear for 
a hearing.  The Veteran testified at hearings conducted in 
March 2007 and April 2009.  The transcripts are associated 
with the claims folder.  Additionally, VA afforded the 
Veteran examinations.  The Board notes that the recent VA 
examinations are adequate as they reflects a pertinent 
medical history, review of the documented medical history, 
clinical findings, and a diagnosis.  The adequacy of this 
examination has not been challenged by either the Veteran or 
his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the Veteran, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).




ORDER

Service connection for status post myocardial infarction is 
granted.

A disability rating greater than 10 percent for post-
concussion syndrome is denied.

A 20 percent disability rating, and no more, for service 
connected lumbosacral strain with scoliosis is granted.



____________________________________________
CYNTHIA A. SKOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


